DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2021/0057490) in view of Xu (US 2021/0149525).
Regarding claim 1, Choi discloses a touch sensor comprising: 
a first mesh electrode layer (CML1 in fig. 12A and fig. 10) comprising: 
first unit patterns (410, fig. 12A) and a first intersecting 5point (where mesh lines of 410 intersect in fig. 12A); 
a second mesh electrode layer (CML2 in fig. 12B and fig. 10) comprising: 
second unit patterns (420, fig. 12B) and a second intersecting point (where mesh lines of 420 intersect in fig. 12A); and 
an insulating layer (43, fig. 10) positioned between the first mesh electrode layer and the second mesh electrode layer (see fig. 10) and provided with a contact hole (CNT, fig. 12A-B and para 157-158).
Choi further discloses wherein the first mesh electrode layer comprises: 
a first main electrode (410, fig. 12A) and a first3654309192-v1Attorney Docket No. 132241.559110 auxiliary electrode (422, fig. 12A) formed to be spaced apart from the first main electrode (fig. 12A); and 
wherein the second mesh electrode layer comprises: 
a second main electrode (420, fig. 12B) and a second auxiliary electrode (412, fig. 12B) formed to be spaced apart from the second main electrode,
5BRe wherein the contact hole (CNT, fig. 12A-B) is to electrically connect at least one of the first main electrode and the second auxiliary electrode opposite thereto (para. 157); and 
the second main electrode and the first auxiliary electrode opposite thereto (para. 158),
10ergtwherein the contact hole is formed on at least one of a point where a first main electrode intersecting point and a second auxiliary electrode intersecting point opposite thereto overlap in the planar direction (see CNT, fig. 12A-B and para. 157-158 and para. 154, wherein the electrodes have an enclosed, grid or lattice shape); and 
a point where a second main electrode intersecting point and a first auxiliary 15electrode intersecting point opposite thereto overlap in the planar direction (see CNT, fig. 12A-B and para. 157-158 and para. 154, wherein the electrodes have a grid shape).  
Choi fails to disclose wherein first and second unit patterns comprise the second and first intersecting patterns.
Xu discloses 10wherein at least one of the first unit patterns (411, fig. 1) comprises: the second intersecting point (see intersecting pattern of 211 in aperture of electrodes 411 in fig. 1) in a planar direction, and wherein at least one of the second unit patterns (211, fig. 1) comprises: the first intersecting point (see intersecting pattern of 411 in aperture of electrodes 211 in fig. 1) in the planar direction.  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Xu in the device of Choi. The motivation for doing so would have been to provide the ability for the first and second unit patterns to cross each other for optimal touch detection (Xu; para. 35).
15Regarding claim 2, Xu discloses wherein an aperture ratio of at least one of the first mesh electrode layer and the second mesh electrode layer is 65 to 85% (see P1, fig. 1).  
Regarding claim 3, Choi discloses wherein at least one of the first mesh electrode layer and the second mesh electrode layer comprises: a transparent conductive 20electrode material (para. 141).  
Regarding claim 4, Choi discloses wherein the transparent conductive electrode material has the transmittance of 80% or more (para. 141).  
25Regarding claim 5, Choi discloses wherein the transparent conductive electrode material comprises: one or more selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium zinc tin oxide (IZTO), and 35 54309192-v1Attorney Docket No. 132241.559110 cadmium tin oxide (CTO) (para. 141).  
Regarding claim 9, Xu discloses wherein an area of a circle that uses, as a radius, a distance from the second intersecting point comprised in the first unit pattern to the center portion of the first unit pattern is 10% or less of an area of the first unit pattern in the planar direction (see overlap of electrodes 211 and 411 in fig. 1).  
Regarding claim 10, Xu discloses wherein an area of a circle that uses, as a radius, a distance from the first intersecting point comprised in the second unit pattern to the center portion of the second unit pattern is 10% or less of an area of the second unit pattern in the planar direction (see overlap of electrodes 211 and 411 in fig. 1).  
Regarding claim 14, Choi discloses wherein the first main electrode comprises: a first connection part (411, fig. 12A) connecting the first main electrode in a row direction, and 20wherein the second main electrode comprises: a second connection part (421, fig. 12B) connecting the second main electrode in a column direction.  
Regarding claim 15, Choi discloses wherein the first mesh electrode layer comprises: a first dummy electrode (431, fig. 14) formed 25to be spaced apart from the first main electrode (410, fig. 14) and the first auxiliary electrode (470, fig. 24A), and wherein the second mesh electrode layer comprises: a second dummy electrode (432, fig. 14) formed to be spaced apart from the second main electrode (420, fig. 14) and the second auxiliary 37 54309192-v1Attorney Docket No. 132241.559110 electrode (450, fig. 24A).  
Regarding claim 16, Choi discloses an image display device (Abstract) comprising: a display panel (P-E, fig. 12A); and 5a touch sensor of claim 1 stacked on the display panel (para. 155).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Xu in further view of Lu (US 2012/0127112).
Regarding claim 6, Choi fails to disclose an electrode stacked structure of oxide/metal/oxide.
Lu discloses wherein the transparent conductive electrode material has a stacked structure of transparent conductive oxide layer-metal layer- 5transparent conductive oxide layer (para. 115). 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Lu in the device of Choi. The motivation for doing so would have been to provide a three-layered electrode stack for touch detection (Lu; para. 115). 
Regarding claim 7, Choi discloses wherein the metal layer comprises: one or more selected from a group consisting of silver (Ag), gold (Au), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), chromium (Cr), titanium (Ti), tungsten (W), niobium 10(Nb), tantalum (Ta), vanadium (V), iron (Fe), manganese (Mn), cobalt (Co), nickel (Ni), zinc (Zn), tin (Sn), molybdenum (Mo), calcium (Ca), and an alloy thereof (para. 115).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Xu in further view of Xie (US 2021/0208735).
Regarding claim 8, Choi fails to disclose line width.
Xie discloses wherein a pattern line width of at least one of the first mesh electrode layer and the second mesh electrode layer is 10 to 100 pm (see fig. 5 and para. 55; wherein optimal line width is used).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Xie in the device of Choi. The motivation for doing so would have been to provide optimal line width for accurate touch detection (Xie; para. 55).  



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628